Citation Nr: 1505718	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  14-02 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES


1. Entitlement to service connection for the cause of the Veteran's death.

2. Eligibility for nonservice-connected death pension benefits. 

3. Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

The Veteran served with the new Philippine Scouts from June 1946 to April 1947.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains no documents.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran died in November 2009.

2.  The service department records show that the Veteran served with the new Philippine Scouts from June 1946 to April 1947.

3.  At the time of his death, the Veteran did not have any claims before VA.



CONCLUSIONS OF LAW

1.  The legal criteria for basic eligibility for VA nonservice-connected death pension benefits have not been met.  38 U.S.C.A. § 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2014).

2.  The claim for accrued benefits must be denied by operation of law.  38 U.S.C.A. 
§ 5121(a) (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

With regard to the claims for entitlement to accrued benefits and eligibility for nonservice-connected death pension benefits, as shown below, the facts are not in dispute and thus, the claims are barred as a matter of law.  The VCAA is inapplicable to these claims.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) ; 38 C.F.R. § 3.159(d)(3).




II.  Nonservice-Connected Death Pension

The law authorizes the payment of a nonservice-connected disability pension to a veteran of wartime service who has the requisite service and who is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521.

In addition, the Secretary of VA shall pay a pension for a nonservice-connected death to the surviving spouse of each veteran of a period of war who met the service requirements prescribed in 38 U.S.C.A. § 1521(j), or who at the time of death was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA pension benefits, it is required, in part, that the individual in respect to whom pension is claimed be a veteran who had active military, naval, or air service.  See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 3.6.

The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  'Active military, naval, and air service' includes active duty.  'Active duty' is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a), (b).  The 'Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. §§ 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, U.S. Armed Forces, Far East (USAFFE), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress, shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to nonservice-connected disability pension. See 38 U.S.C.A. § 107; see also Cacalda v. Brown, 9 Vet. App. 261, 264 (1996).

In the present case, the Veteran has been determined by the appropriate service department to have served with the new Philippine Scouts from June 1946 to April 1947, with no other documented service.  

The service department's determination is binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

There is no legal basis on which the Appellant's claim can be granted.  The Veteran's recognized service falls into a service category which expressly has been deemed not to be active military service for the purpose of receiving VA nonservice-connected pension benefits.  

Thus, the Appellant is not entitled to VA death pension benefits because such an award must be predicated upon the Veteran's eligibility, which is lacking.  

As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Accrued Benefits

Accrued benefits are defined as "periodic monetary benefits . . . authorized under law administered by [VA], to which a payee was entitled at his or her death under existing ratings for decisions or those based on evidence in the file at the date of death, and due and unpaid . . . ."  38 U.S.C.A. § 5121(a); 38 C.F.R. 3.1000 (a). 

An "[a]pplication for accrued benefits must be filed within one year after the date of death."  38 C.F.R. § 3.1000(c).  In this case, the Appellant's claim was not timely filed as the Veteran died in November 2009, and the Appellant's claim was filed in January 2012.

Additionally, the record reflects that there were no claims pending at the time of the Veteran's death; there was no unrated medical evidence in the claims file at the time of his death; and, the Veteran was not entitled to any unpaid benefits at the time of his death. Thus, the claim for accrued benefits must be denied.

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, "for a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 1998). 

The Federal Circuit noted that "a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application."  Id. at 1300.

A "claim for VA benefits pending on the date of death" is defined as "a claim filed with VA that had not been finally adjudicated by VA on or before the date of death."  38 C.F.R. § 3.1000(d)(5). 

In sum, the Board finds that basic eligibility to receive VA accrued benefits is not warranted by law as the Appellant's claim was not filed timely and there was no claim for VA benefits pending before the Veteran's death.

The United States Court of Appeals for Veterans Claims (Court) has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  Sabonis, 6 Vet. App. at 426.


ORDER

The claim for a nonservice-connected death pension must be denied by law. 

The claim for accrued benefits must be denied by law. 


REMAND

The Appellant contends that the Veteran's death from cardio respiratory arrest, secondary to a cerebrovascular accident bleed and stage three hypertension, was the result of head trauma the Veteran sustained during active military service.  Specifically, the Appellant asserts that the Veteran sustained a head injury while being transported during service and as a result, suffered chronic headaches for years after his separation from service.  In addition to the Appellant's lay statements, the record contains an April 1974 letter from Dr. P. that states the Veteran experienced chest pain and dizziness that was not medicated.  As such, the current medical evidence is not complete to resolve the claim for service connection for the cause of the Veteran's death.  Therefore, the Board finds that a VA medical opinion, based on full consideration of the record, and supported by clearly-stated rationale, is warranted.   See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; De La Rosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  Hence, the AOJ should arrange for the claims file to be reviewed by an appropriate physician to obtain the desired opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file, to include a complete copy of this REMAND, to an appropriate VA physician for a comprehensive review of the record and an opinion as to the relationship, if any, between the Veteran's active military service and his death.

The VA physician is asked to provide a medical opinion addressing whether it is at least as likely as not that the Veteran's cardio respiratory arrest, secondary to a cerebrovascular accident bleed and stage three hypertension (the cause of his death), was incurred in or caused by his active military service, to include his in-service head injury.  

In forming his or her opinion, the examiner is asked to consider the Appellant's lay statements regarding the progression of the cause of the Veteran's death, and the Veteran's lay statements to Dr. P. and comment on whether the statements make sense from a medical point of view.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.

2.  After completing the development above, readjudicate   the claim on appeal in light of all additional evidence received.  If the benefit sought on appeal is not granted, the Appellant should be furnished with a Supplement Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


